Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  July 31, 2020                                                               Bridget M. McCormack,
                                                                                            Chief Justice

                                                                                   David F. Viviano,
                                                                                   Chief Justice Pro Tem
  160907-8 & (74)
                                                                                 Stephen J. Markman
                                                                                      Brian K. Zahra
                                                                                Richard H. Bernstein
  LEAGUE OF WOMEN VOTERS OF                                                     Elizabeth T. Clement
  MICHIGAN, MICHIGANDERS FOR FAIR                                               Megan K. Cavanagh,
                                                                                                 Justices
  AND TRANSPARENT ELECTIONS,
  HENRY MAYERS, VALERIYA
  EPSHTEYN, and BARRY RUBIN,
            Plaintiffs-Appellees,
  and
  SENATE and HOUSE OF REPRESENTATIVES,
            Intervenors-Appellants,
  v                                                    SC: 160907
                                                       COA: 350938
                                                       Court of Claims: 19-000084-MM
  SECRETARY OF STATE,
           Defendant-Appellee.

  __________________________________________/

  SENATE and HOUSE OF REPRESENTATIVES,
            Plaintiffs-Appellants,

  v                                                    SC: 160908
                                                       COA: 351073
                                                       Court of Claims: 19-000092-MZ
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

         On March 11, 2020, the Court heard oral argument on the application for leave to
  appeal the January 27, 2020 judgment of the Court of Appeals and the motion to
  intervene. On order of the Court, the application and the motion to intervene are again
  considered. MCR 7.305(H)(1). We DIRECT the parties and the proposed intervenors to
                                                                                                               2

file supplemental briefs within 28 days of the date of this order addressing: (1) whether
this case has become moot by virtue of the fact that Michiganders for Fair and
Transparent Elections (MFTE) is no longer pursuing its ballot initiative, see Anway v
Grand Rapids R Co, 211 Mich. 592 (1920), and compare Personhood Nevada v Bristol,
126 Nev 599 (2010), and Poulton v Cox, 368 P3d 844 (Utah, 2016), with Meyer v Grant,
486 U.S. 414, 417 n 2 (1988); (2) whether the remaining plaintiffs, League of Women
Voters of Michigan, Henry Mayers, Valeriya Epshteyn, and Barry Rubin, have standing;
(3) whether, if this case has become moot as to MFTE and no other plaintiff has standing,
this Court should vacate the judgment of the Court of Appeals reported at ___ Mich App
___ (2020), and the judgment of the Court of Claims (Docket Nos. 19-000084-MM and
19-000092-MZ), see Anglers of the AuSable, Inc v Dep’t of Environmental Quality, 489
Mich. 884 (2011) (vacating this Court’s and the Court of Appeals’ opinions because the
issue was moot), citing United States v Munsingwear, Inc, 340 U.S. 36, 39-40 (1950)
(“The established practice of the Court in dealing with a civil case . . . which has become
moot while on its way here or pending our decision on the merits is to reverse or vacate
the judgment below . . . . When that procedure is followed, the rights of all parties are
preserved . . . .”); and (4) if the Court does proceed to the merits, whether any ruling by
this Court should apply prospectively only, see Pohutski v City of Allen Park, 465 Mich.
675 (2002).

      MARKMAN, J. (dissenting).

       I would not direct the parties and the proposed intervenors to file supplemental
briefs.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 31, 2020
       b0728
                                                                             Clerk